Citation Nr: 0632900	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hallux 
valgus disability.

2.  Entitlement to service connection for arthritis of both 
feet.

3.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 until 
January 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2000 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for arthritis 
of both feet, and entitlement to an increased rating for a 
low back disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hallux valgus was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be etiologically related to service.


CONCLUSION OF LAW

A bilateral hallux valgus disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify by means of a June 2001 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Moreover, while 
notice was not provided in that communication, or in any 
other correspondence, that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought, this omission is not prejudicial to the veteran.  
Indeed, because service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, the case was readjudicated 
thereafter.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  As a 
final point in this regard, and as will be discussed below, 
the record is devoid of any competent medical evidence or 
opinion suggesting that the veteran has a bilateral hallux 
valgus disability that was incurred in, or is otherwise 
related to, his military service.  Furthermore, neither the 
veteran nor his representative has identified any such 
evidence or opinion.  The Board is thus of the opinion that 
further assistance, to include the scheduling of an 
examination, is not required, as no reasonable possibility 
exists that with such assistance any claim could be 
substantiated.  See 38 U.S.C.A. § 5103A.

Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in service, or for 
aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with bilateral hallux limitus in an 
outpatient treatment record dated in July 1999.  Based on 
this evidence, the Board finds a current disability and the 
first element of a service connection claim is therefore 
satisfied.

With respect for an in service incurrence, the veteran's 
service medical records are negative for complaints of, or 
treatment for, a bilateral hallux valgus disability or 
comparable foot disability.  Additionally, multiple service 
examinations all report normal findings as to the feet.

After service, the veteran first complained of pain in the 
toes bilaterally in July 1995.  An objective examination of 
the veteran found decreased plantar reflexes and slight 
tenderness over the left toe joint.  No diagnosis was given, 
but the veteran was instructed to take aspirin for his pain.  
In July 1999 podiatry note, the veteran complained of painful 
bunions and, as mentioned above, was diagnosed with hallux 
limitus bilaterally.  

It is significant to point out that the evidence of record 
establishes that no complaints or medical findings regarding 
bilateral hallux valgus or a comparable disability were made 
until July 1995 at the earliest.  There are no complaints, 
findings, or diagnosis of a bilateral hallux valgus 
disability until many years after the veteran's discharge 
from active service.  The Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial demonstration of a bilateral hallux 
valgus disability many years after the veteran's discharge 
from service, to be too remote from service to be reasonably 
related to it.  Further, and of equal if not more 
significance (and, as alluded to above), there exists no 
competent clinical opinion relating the veteran's current 
disability to service.  Based on the foregoing, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection on a direct basis.

The veteran himself has expressed a belief that his current 
disability is causally related to active service.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's bilateral hallux valgus disability was incurred 
during active service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral hallux 
valgus disability is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA with regard 
to the veteran's claim for entitlement to service connection 
for arthritis of both feet.  The veteran claims to have 
arthritis of both feet.  Upon examination in June 20001 for 
his back, the examiner commented that the veteran had been 
diagnosed with arthritis "at the first MP [metatarsal 
phalange] joints of both feet."  However, there is no 
radiological evidence of record supporting such a diagnosis.  
In this regard, the veteran stated in a notice of 
disagreement, received in September 2002, that in 
approximately December 2000 he had a full body scan and the 
radiologist told him that he had arthritis of both feet.  He 
also indicated that such evidence may be available.  As this 
evidence may assist the veteran in substantiating his claim, 
the Board finds that an effort should be made to obtain it.  
See 38 U.S.C.A. § 5103A(b).

Additionally, following the October 2000 rating decision 
which continued a noncompensable rating for the service-
connected low back disability, the veteran timely expressed 
notice of disagreement with that determination in a statement 
dated and received in December 2000.  Thereafter, a June 2001 
rating decision increased the evaluation to 20 percent, 
effective from January 28, 2000.  This did not represent a 
full grant of the benefit sought.  However, the veteran has 
not been issued a statement of the case on the issue of 
entitlement to an increased rating for a service-connected 
back disability.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding notice, during the pendency of this appeal and as 
noted above, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In the present appeal, the appellant has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date in the 
event of award of any benefit sought on appeal.  As such 
matters are involved in the present appeal, the veteran must 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection and/or an increased rating is 
awarded, including an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date 
in the event service connection for 
arthritis of the feet and/or an increased 
rating for a back disability is awarded, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the veteran and ask that he 
provide any pertinent evidence regarding 
treatment for arthritis of his feet.  
Specifically, the veteran stated, in his 
January 2002 notice of disagreement, that 
he had a full-body scan done in December 
2000 or January 2001 that shows he has 
arthritis in both feet.  If the veteran 
has such evidence, the veteran should 
send it to VA.  If the veteran submits 
the actual X-ray film, send it to a 
radiologist for interpretation report.  
See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (stating the Board cannot make its 
own medical conclusions, i.e., interpret 
uninterrupted X-ray film).

If the clinical evaluation, including 
radiological evidence, referenced above 
is not in the veteran's possession, 
and/or is in VA's possession, the veteran 
should provide the date and place of 
treatment or evaluation as specific as 
possible so that VA can obtain the 
record(s).

If the radiological evidence is a private 
medical record, the veteran should be 
asked to submit the appropriate 
authorization (VA form 21-4142) to allow 
VA to attempt to obtain such evidence on 
his behalf.  Also, notify the veteran 
that he may obtain the evidence himself 
and send it to VA.  

3.  Issue a statement of the case that 
reflects the RO's consideration of the 
issue of entitlement to an increased 
rating for service-connected low back 
disability, currently evaluated as 20 
percent disabling, and afford the 
appropriate opportunity to respond.  
Thereafter, only if a timely substantive 
appeal as to this matter is received, the 
case should be returned to the Board, as 
warranted.

4.  Following completion of the above and 
allowing for the appropriate time for 
responses, readjudicate the issue of 
entitlement to service connection for 
arthritis of both feet, and consider all 
evidence, including any received since 
issuance of the most recent statement of 
the case.  If the benefit sought remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


